Case 16-35209        Doc 27     Filed 05/13/19     Entered 05/13/19 15:32:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 35209
         Milena Jankovic

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/03/2016.

         2) The plan was confirmed on 01/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 04/30/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $24,336.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-35209            Doc 27         Filed 05/13/19      Entered 05/13/19 15:32:18                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $19,522.50
           Less amount refunded to debtor                               $7,094.73

 NET RECEIPTS:                                                                                           $12,427.77


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,366.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $500.59
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,867.35

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Barclays Bank of Delaware                Unsecured         292.00           NA              NA            0.00       0.00
 CAPITAL ONE BANK USA N                   Unsecured         104.00           NA              NA            0.00       0.00
 Celco Ltd                                Unsecured          93.00           NA              NA            0.00       0.00
 Comenity Bank/Womnwthn                   Unsecured         454.00           NA              NA            0.00       0.00
 Comenity Bank/Womnwthn                   Unsecured          93.00           NA              NA            0.00       0.00
 Deville Asset Management                 Unsecured         114.00           NA              NA            0.00       0.00
 Enhanced Recovery                        Unsecured         277.00           NA              NA            0.00       0.00
 Equity Trust Company                     Unsecured           0.00        480.00          480.00        480.00        0.00
 GM Financial                             Unsecured      7,873.00            NA              NA            0.00       0.00
 Heights Finance Corporation              Unsecured         939.00        942.15          942.15        942.15        0.00
 Lion Loans                               Unsecured         350.00           NA              NA            0.00       0.00
 MIRAMEDRG                                Unsecured         861.00           NA              NA            0.00       0.00
 NGPENTERPRIS                             Unsecured      8,618.00            NA              NA            0.00       0.00
 OneMain Financial                        Secured        4,761.00       3,642.49        3,642.49      3,642.49      92.21
 Portfolio Recovery Associates            Unsecured      1,064.00       1,064.34        1,064.34      1,064.34        0.00
 Portfolio Recovery Associates            Unsecured         414.00        414.23          414.23        414.23        0.00
 QC Financial Services Inc DBA National Q Unsecured         900.00        925.00          925.00        925.00        0.00
 SPRINGLEAF FINANCIAL S                   Unsecured      4,172.00            NA              NA            0.00       0.00
 Target Cash Now                          Unsecured         600.00           NA              NA            0.00       0.00
 Trident Asset Manageme                   Unsecured         135.00           NA              NA            0.00       0.00
 ZocaLoans                                Unsecured         300.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-35209        Doc 27      Filed 05/13/19     Entered 05/13/19 15:32:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $3,642.49          $3,642.49             $92.21
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $3,642.49          $3,642.49             $92.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,825.72          $3,825.72              $0.00


 Disbursements:

         Expenses of Administration                             $4,867.35
         Disbursements to Creditors                             $7,560.42

 TOTAL DISBURSEMENTS :                                                                     $12,427.77


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
